In a neglect proceeding pursuant to section 614 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated January 12, 1978, which dismissed the petition. Order reversed, on the law, without costs or disbursements, and proceeding remitted to the Family Court for consideration of the petition on the merits. In 1973 the Family Court placed Mickey B. with the Commissioner of Social Services of the City of New York for a period of 18 months. In July of that year, the commissioner placed him in foster care with petitioner. Mickey’s placement was extended through a series of Family Court orders until July, 1976. In 1976 the commissioner failed to file a petition for further extension of Mickey’s placement. However, Mickey’s parents made no effort to regain custody and he remained under foster care. Petitioner, unaware of the fact that it no longer had legal custody of Mickey, filed a petition seeking to terminate the natural parents’ rights to him on the ground of permanent neglect. The petition was dismissed because the child was not, at that time, under the care of petitioner through any court order. We hold that the Family Court had jurisdiction to entertain the petition to adjudicate Mickey a permanently neglected child. Section 614 of the Family Court Act provides that a petition seeking guardianship and custody of a child on the ground of permanent neglect must allege that the child is in the care of an authorized agency. The requirement that the child had to be "placed” or "committed” into the care of the agency was deleted from that section in 1975 (L 1975, ch 700, § 2). It can therefore be assumed that the Legislature intended only that the child be in the care of the agency, without regard to the circumstances behind his placement (see Matter of Amos HH, 59 AD2d 795). Accordingly, a current order of placement upon a neglect adjudication is not a jurisdictional prerequisite to a proceeding to determine permanent neglect. Martuscello, J. P., Latham, Damiani and Titone, JJ., concur.